Citation Nr: 0127436	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1944.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for epilepsy, grand mal idiopathic.  A notice of disagreement 
was received in August 1999, a statement of the case was 
issued in October 1999, and a substantive appeal was received 
in February 2000.  The veteran testified at an RO hearing in 
April 2000, and a Board videoconference hearing was conducted 
in June 2001.

Following the June 2001 Board hearing, the veteran submitted 
additional evidence along with a written waiver of 
preliminary RO review.  See 38 C.F.R. § 20.1304(c) (2001). 


FINDINGS OF FACT

1.  By rating decision in June 1944, a claim by the veteran 
for entitlement to service connection for epilepsy was 
denied; a notice of disagreement was not received to initiate 
an appeal from that determination.   

2.  Certain items of evidence received since the June 1944 
rating decision are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
seizure disorder. 

3.  Although a preservice history of epilepsy was not noted 
at the time of the veteran's entrance examination in January 
1943, clear and unmistakable (obvious or manifest) evidence 
demonstrates that epilepsy existed prior to his entry into 
service. 

4.  The seizures during the veteran's service represented 
temporary flare-ups of the preexisting epilepsy, and there 
was no increase in severity of the preexisting epilepsy 
during the veteran's military service.


CONCLUSIONS OF LAW

1.  The June 1944 rating decision denying entitlement to 
service connection for epilepsy is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the June 1944 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for epilepsy has been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  A seizure disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
available service medical records, a VA examination report as 
well as private treatment records, a private medical opinion, 
lay statements, statements from fellow service-members and 
statements and sworn testimony from the veteran.  The Board 
notes from the record that efforts have been made by the RO 
to obtain certain identified items of evidence, but some 
records are no longer available.  At any rate, at the June 
2001 Board hearing, the veteran indicated that other than 
evidence he would be submitting after the hearing (which was 
received and is now of record), he was aware of no other 
available evidence. 

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a seizure disorder.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

II.  New and Material Evidence Analysis.

Review of the record reveals a June 1944 claim by the veteran 
for service connection for epilepsy.  By rating decision that 
same month, the veteran's claim of entitlement to service 
connection for epilepsy was denied on the basis that the 
disorder preexisted service and was not aggravated by 
service.  In a June 1944 letter, the veteran was notified 
that his claim of service connection for a "nervous 
condition" was denied.  He was also informed of appellate 
rights and procedures.  However, a notice of disagreement was 
not received to initiate an appeal from the June 1944 rating 
decision, and that rating decision became final.  38 U.S.C.A. 
§ 7105(c).  In making this finding, the Board notes the June 
1944 notification letter's reference to "nervous condition" 
rather than epilepsy.  However, the Board takes 
administrative notice of the fact that epilepsies are listed 
under neurological conditions and convulsive disorders under 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4, 
§ 4.124a.  Moreover, the veteran filed a claim for only one 
disorder in June 1944.  Although he described the disorder as 
epilepsy and the June 1944 notice letter referred to a 
"nervous condition," the Board finds that the June 1944 
letter was sufficient to notify the veteran of the denial of 
his epilepsy claim despite the different descriptive language 
used in the June 1944 letter.  

Although the June 1944 rating decision became final, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  Another claim received from the veteran in September 
1998 was viewed by the RO as a request to reopen the epilepsy 
claim.  Although not clearly articulated by the RO in the 
July 1999 rating decision from which the present appeal 
arises, it appears that the RO found new and material 
evidence to reopen the claim, but then proceeded to deny the 
claim on the merits.  Although the RO may have determined 
that new and material evidence was received to reopen the 
claim, the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, No. 01-7007 (Fed. Cir. 
Sept. 19, 2001).

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet.App. 462 (1994). 

After reviewing the record the Board agrees with the RO's 
finding that new and material evidence has been received.  
Evidence received since the June 1944 rating decision 
includes various lay statements attesting to the events 
surrounding a seizure during service as well as sworn 
testimony offered by the veteran at both an RO and a Board 
hearing.  The newly received evidence also includes medical 
records documenting the veteran's seizure disorder over the 
years as well as medical opinions addressing the time of 
onset of the epilepsy as well as a possible relationship to a 
head injury during service.  These items of evidence are new 
and material to the underlying service connection question.  
The veteran's claim has therefore been reopened.  

Given the fact that the RO reopened the claim and proceeded 
to address the claim on the merits, there is no prejudice to 
the veteran by the Board's doing so at this time.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has been furnished notice of the laws and regulations 
pertaining to service connection and has had an opportunity 
to offer argument in response to the RO's denial on the 
merits.  

III.  Service Connection Merits Analysis.

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
epilepsies, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, for purposes of this case it should be noted that a 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service, or where clear and unmistakable evidence 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Moreover, temporary flare-ups during service of the symptoms 
of a disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Initially, the Board notes that a history or finding of 
epilepsy or any other relevant disability was not noted upon 
the veteran's enlistment examination dated in December 1942.  
The induction examination report includes a notation that the 
veteran did not claim "epilepsy, enuresis, asthma, or 
treatment for syphilis."  Physical examination revealed no 
disorders of the nervous system.  Since epilepsy was not 
noted on entrance examination, the Board finds that the 
veteran is therefore entitled to the presumption of 
soundness.  The question now becomes whether there is "clear 
and unmistakable (obvious or manifest) evidence" 
demonstrating that the disability existed prior to service, 
thus overcoming the statutory presumption of soundness.  38 
C.F.R. § 3.304(b); see also Junstrom v. Brown, 6 Vet. App. 
264, 266 (1994).

The record includes copies of morning reports which appear to 
document medical treatment in March 1944.  Service medical 
records further reveal that the veteran was admitted to a 
military medical facility in May 1944.  The chief complaint 
was reported as intermittent rare convulsions since age of 13 
years, about once a year.  Under a section for reporting 
injuries it was expressly noted that there was no history of 
head injury.  Service medical records further detail the 
veteran's history as "attacks of unconsciousness with 
convulsions since age of 13 years occurring about once a 
year."  It was noted that these attacks are preceded by no 
warning.  It was reported that the veteran would fall to the 
ground, have tonic and clonic convulsions for about a minute 
and that this was followed by 20-30 minutes of stupor and 
then the veteran falls in to a deep sleep for several hours.  
It was reported that the veteran had had two attacks since 
entering the service with the second occurring March 13, 
1944, when he was seen by a Captain Falk, his medical 
officer.  During the course of the military hospitalization, 
physical examination was essentially negative as was an 
electroencephalogram.  The reported diagnosis was epilepsy, 
grand mal, idiopathic.  A Board of Medical Officers reviewed 
the veteran's medical records and determined that the veteran 
was unfit for service because of epilepsy, idiopathic, grand 
mal type.  The Board of Medical Officers further concluded 
that the disqualifying disability was not incurred in service 
but existed prior to induction and was not aggravated by 
service.  The June 1944 Report of Board of Medical Officers 
noted that the veteran had been under observation by one or 
more members of the Board of Medical Officers for 19 days.  

After reviewing the above-summarized service medical records, 
the Board believes it significant that the history of 
preservice periods of unconsciousness and convulsions was 
apparently furnished by the veteran during the course of 
receiving medical treatment over a year after entering 
service.  Under such circumstances, the history furnished by 
the veteran is deemed by the Board to be highly credible.  
The Board also believes it significant that the history 
provided by the veteran included great detail, not just 
referencing the preservice periods of unconsciousness and 
convulsions, but also setting out the particulars of such 
attacks including the veteran's actions during the seizures 
and his behavior after the seizures.  This further persuades 
the Board that the veteran's rendition of this history should 
be viewed as highly credible.  Moreover, such history 
provided during the course of treatment more than a year 
after entry into service is to be distinguished from history 
of a preservice disease or disorder provided by a veteran at 
the time of entrance examination.  Regulation specifically 
provide that history of preservice existence of conditions 
recorded at the time of entrance examination does not 
constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  However, the United States Court of Appeals 
for Veterans Claims has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a preservice history of medical problems during inservice 
clinical examinations.  Doran v. Brown, 6 Vet.App. 283, 286 
(1994).  Moreover, while some post-service medical records 
include history by the veteran that his seizure disorder 
began during service, the claims file includes a November 
1992 record from John M. Kilian, M.D. documenting a 
neurological examination at which time the veteran related a 
history of a seizure disorder since the age of 15.  Further, 
the report of a VA examination in January 1999 is to the 
effect that the veteran was very frank and forthcoming about 
the fact that he had two episodes prior to service.  

One of the main arguments advanced by the veteran is that his 
seizure disorder was first manifested as a result of a head 
injury when he fell off a truck inservice.  The record does 
include several statements from fellow servicemen, some of 
which include comments regarding their knowledge of such an 
injury.  There is also a statement from Henry Falk, M.D., 
dated in December 1998, in which he  indicated that the 
veteran had relayed to him that he was treated by him when in 
fell off a truck in England in March of 1944 and suffered a 
seizure a short time later.  However, Dr. Falk also indicated 
that he did not have any medical records and that his memory 
of the event was a bit hazy.  Significantly, Dr. Falk did not 
say that he witnessed the head injury, only that he had 
treated him for a seizure.  The Board also notes here that 
the service medical records dated in June 1944 include a 
specific notation that there was no history of a head injury.  
At any rate, assuming for the sake of argument that there was 
a head injury in early 1944, that fact alone is not relevant 
to the question of whether the veteran suffered seizures 
prior to service. 

Another argument which the veteran appears to be making is 
that while he suffered fainting spells prior to service, no 
seizure disorder was diagnosed prior to service. Certain lay 
statements of record appear to support the veteran's 
assertion that he had fainting spells prior to service 
(although others reflect no memory of any fainting spells), 
and it is true that the record does not include evidence of a 
medical diagnosis of a seizure disorder prior to service.  
However, the Board does not view the determinative question 
to be whether a certain disorder was actually medically 
diagnosed prior to service, but rather whether there is clear 
and unmistakable evidence that the disorder preexisted 
service.  As noted above, the Board believes that the history 
of preservice symptoms furnished to military medical 
personnel in 1944 must be viewed as highly credible.  Based 
on that history, trained military medical personal, after 
considering such history and observing the veteran, 
determined in their medical judgment that the veteran 
suffered from epilepsy and that the epilepsy preexisted his 
entry into service.  

After reviewing the entire record, the Board is compelled to 
find that the June 1944 opinion by a Board of Medical 
Officers, based on the highly credible history furnished by 
the veteran to treating military medical personnel in 1944, 
constitutes clear and unmistakable evidence of preservice 
existence of a seizure disorder so as to rebut the 
presumption of soundness.  The Board notes here that in a May 
2001 letter, Craig N. Bash, M.D. attempts to discount the 
preservice history related by the veteran to military medical 
personnel in 1944 on the basis that the veteran as a 
layperson is not competent to relay such history and that 
there is otherwise no medical evidence showing a preservice 
diagnosis of a seizure disorder.  At noted earlier, the Board 
does not view the timing of the first medical diagnosis of 
epilepsy to be critical.  The veteran furnished a detailed 
history of preservice periods of unconsciousness and 
convulsions.  A layperson is competent to report factual 
occurrences based on first hand knowledge.  The military 
medical personnel reached a medical conclusion based on this 
history, and the Board finds that the opinion of the military 
medical personnel that the epilepsy preexisted service is 
clearly and unmistakably supported by the totality of the 
evidence.  

Having found that a seizure disorder preexisted service, the 
next question to be addressed is whether this preexisting 
seizure disorder was aggravated by the veteran's military 
service.  In this regard, the Board must look to the evidence 
to determine if there was an increase in severity during 
service.  38 C.F.R. § 3.306.  As noted earlier, temporary 
flare-ups during service without an overall worsening of the 
condition do not constitute aggravation of the disability.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further, 
in determining whether there was an increase in severity 
during service, the Board must look to all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The 1944 service medical records document history provided by 
the veteran that he suffered two preservice seizures and that 
they occurred about once a year.  Service medical records 
refer to two seizures during service.  It appears that the 
time of the first was not documented.  The second appears to 
have occurred in March 1944.  Based on this evidence, it does 
not appear that there was any increase in the frequency of 
the seizures during service.  Moreover, the evidence 
available does not suggest any increase in the underlying 
severity of the disorder during service.  It appears that the 
nature of the seizures were the same during service as 
reported to have occurred prior to service.  Looking to post-
service evidence, it appears that the veteran reportedly 
suffered additional seizures in 1947, 1948, and 1965.  
Medical evidence suggests that he has been on Dilantin since 
1965 and has been seizure free since then. 

After considering the available evidence pertaining to the 
nature and severity of the seizure disorder prior to service, 
during service, and after service, the Board finds that the 
seizures during service were essentially flare-ups of the 
preexisting seizure disorder and not indicative of any 
increase in the underlying seizure disorder.  The 
preponderance of the evidence is against a finding of any 
increase in severity during service.  It appears that the 
veteran suffered seizures once a year prior to service and 
the documented references to two seizures during his 
approximately 17 months of service is not inconsistent with 
the reported preservice frequency.  There is no evidence 
showing any increase in either the frequency of seizures or 
the severity of the attacks during service.  The fact that 
post-service seizures occurred in 1947 and 1948 adds further 
argument to a finding that nothing during the veteran's 
service increased the frequency of the seizures.  Various 
medical records reference off-and-on Dilantin treatment over 
the years, and it appears that the 1965 seizure took place 
after the veteran stopped taking the medication.  

The Board acknowledges the May 2001 opinion letter from Dr. 
Bash.  It is clear that Dr. Bash reviewed the veteran's 
medical records in rendering his opinion.  However, the basic 
premise offered by Dr. Bash is that a seizure disorder did 
not preexist service but was instead brought on by a head 
injury during service.  As to these assertions, for reasons 
set forth earlier, the Board has found that there is clear 
and unmistakable evidence that a seizure disorder preexisted 
service.  

With regard to the claimed head injury, service medical 
records do not document such an injury and it is worthy of 
note that the June 1944 service medical records are to the 
effect that there was no history of a head injury, although 
these contemporaneous records (documenting treatment for a 
seizure which the veteran now claims was brought on by a head 
injury) would be exactly the place where one would expect the 
claimed head injury to have been noted.  

At any rate, even assuming that the veteran did in fact 
suffer a head injury a few hours before he had a seizure and 
assuming that seizures can be brought on by a head injury, it 
does not necessarily follow that there was any increase in 
the severity of the preexisting seizure disorder as a result 
of the claimed head injury.  It may have been entirely 
coincidental that a seizure occurred shortly after a head 
injury or, even if the head injury did bring on the 
particular seizure in 1944, this fact alone would not dictate 
a finding that there was an increase in the underlying 
severity of the preexisting condition during service.  Given 
the clear evidence of no resulting increase in frequency or 
severity of the preexisting disorder after the time of the 
claimed head injury, such an event would, in the Board's 
view, essentially represent a temporary flare-up of the 
preexisting condition.  The Board notes here that there is 
also no evidence of any separate disability resulting from 
the claimed head injury.  

The questions addressed in this case are in large part 
medical in nature.  As such, they must be addressed by 
medical professionals as neither the veteran nor the Board 
are competent to render medical opinions.  See generally 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Board 
again acknowledges the May 2001 letter from Dr. Bash in which 
he cites certain evidence in detail and offers opinions 
regarding the etiology of the veteran's seizure disorder.  
However, the Board finds that the medical opinions offered by 
the three medically trained individuals who comprised the 
June 1944 Board of Medical Officers are more persuasive.  The 
Board of Medical Officers had the opportunity not only to 
review preservice history provided by the veteran himself 
during the course of treatment, but also to examine and 
observe him for a number of days.  As discussed earlier, the 
Board believes the history furnished by the veteran at that 
time to be highly credible.  While the veteran as a layperson 
was not competent to assert that he suffered from epilepsy 
prior to service, he was competent to report the particulars 
of the preservice periods of unconsciousness and convulsions.  
Trained military medical personnel were then able to conclude 
that he suffered from epilepsy and that the epilepsy 
preexisted service.  Such matters of diagnosis and etiology 
were clearly within the realm of the military medical 
personnel.  Likewise, the Board believes that considerable 
weight should be given to the opinion of the Board of Medical 
Officers that the preexisting epilepsy was not aggravated 
during service.  Again, they had the first hand opportunity 
to examine and observe the veteran during the pertinent time 
period.  Moreover, a review of preservice records, service 
records, and post-service records reveals no persuasive 
evidence of any increase in the severity of the seizure 
disorder.

To summarize, the Board finds that there is clear and 
unmistakable evidence that a seizure disorder preexisted the 
veteran's military service.  Further, the clear preponderance 
of the evidence is against a finding that there was an 
increase in the severity of the underlying seizure disorder 
during service, including as to the claimed head injury 
during service.  The preponderance of the evidence is also 
against a finding that any separate chronic disability 
resulted from the claimed head injury during service. 


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

